Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rebecca Stadler on September 8, 2021.
The application has been amended as follows: 

1. An interchangeable placard assembly comprising: 
a one piece placard support assembly for supporting a flip placard assembly wherein the placard support assembly includes a bottom placard support connected to a middle placard support connected to a top placard support and two hinges
[a] the flip placard assembly including at least one top flip placard connected to at least one bottom flip placard such that the at least one top flip placard and at least one bottom flip placard can be raised or lowered and 
wherein the at least one top flip placard has two cutouts at the bottom for receiving the two hinges and 

wherein the top placard support has an attachment tab at the top that is connected to [a] the flip placard assembly that is capable of holding the at least one top flip placard in place; 

wherein the middle placard support and the top placard support each has two cutout portions at [the] top and bottom portion of the respective support placards for receiving the two hinges that connect the at least one top flip placard and at least one bottom flip placard; and 
a clear cover connected to the bottom placard support by a top horizontal adhesive strip and a bottom horizontal adhesive strip.
7. (Currently Amended) The interchangeable placard assembly of claim 1, the top flip placard and at least one bottom flip placard each has one of the two cutout portion on the right and a second of the two cutout portion on the left; wherein   the middle placard support, and the top support placard has two cutout portions.
18. (Currently Amended) An interchangeable placard assembly comprising: 
a one piece placard support assembly supporting a flip placard assembly wherein the placard support assembly includes a bottom placard support connected to a middle placard support connected to a top placard support; and a hinge 
[a] the flip placard assembly including at least one top flip placard connected to at least one bottom flip placard such that the at least one top flip placard and at least one bottom flip placard can be raised or lowered; and 
wherein the middle placard support and top placard support each has a cutout portion at the top and bottom portion of the respective support placards for receiving the hinge that connects the at least one top flip placard and the at least one bottom flip placard;
wherein the at least one top flip placard has a cutout at the bottom for receiving a hinge and the at least one bottom flip placard has a cutout at the top for receiving the hinge that connect the at least one top flip placard and the at least one bottom flip placard and wherein the top placard support has an attachment tab at the top that is connected to [a] the flip placard assembly that is capable of holding the at least one top flip placard in place; 
 and, 
a clear cover connected to the bottom placard support by a top horizontal adhesive strip and a bottom horizontal adhesive strip and wherein there is at least one middle horizontal adhesive strip between the top horizontal adhesive strip and bottom horizontal adhesive strip. 
20. (Currently Amended) The interchangeable placard assembly of claim 18 wherein the top placard support and middle placard support are the same size and the bottom placard support and clear cover are narrower than the top and middle placard supports.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or suggest an interchangeable placard assembly comprising: a one piece placard support assembly for supporting a flip placard assembly comprising a top, middle and bottom supports, a hinge supporting a top and bottom flip placard, an attachment tab for holding a top flip placard in place as recited in claims 1 and 11 and further comprising a clear cover connected to the bottom placard support by a top horizontal adhesive strip and a bottom horizontal adhesive strip.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642.  The examiner can normally be reached on Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CASSANDRA DAVIS/           Primary Examiner, Art Unit 3631